UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4232


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DANIEL ERNEST MCGINNIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Lynchburg. Norman K. Moon, Senior District Judge. (6:08-cr-00025-NKM-1)


Submitted: September 26, 2019                               Decided: September 30, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Juval O. Scott, Jr., Federal Public Defender, Randy V. Cargill, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Roanoke, Virginia, for
Appellant. Thomas T. Cullen, United States Attorney, Roanoke, Virginia, Jean B. Hudson,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Ernest McGinnis appeals the district court’s judgment revoking his

supervised release and sentencing him to 11 months’ imprisonment. McGinnis challenges

the reasonableness of his sentence, contending that the district court did not consider his

evidence of good behavior while awaiting his revocation hearing and in failing to impose

his sentence concurrent to a state sentence. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We “will

affirm a revocation sentence if it is within the statutory maximum and is not ‘plainly

unreasonable.’” Id. (quoting United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)).

“When reviewing whether a revocation sentence is plainly unreasonable, we must first

determine whether it is unreasonable at all.” United States v. Thompson, 595 F.3d 544,

546 (4th Cir. 2010). A sentence is substantively reasonable if the district court states a

proper basis for concluding the defendant should receive the sentence imposed, up to the

statutory maximum. Crudup, 461 F.3d at 440. A sentence within the applicable policy

statement range under Chapter 7 of the Sentencing Guidelines is presumed reasonable.

United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015). Applying these standards, we

readily conclude that McGinnis’s within-range, 11-month sentence is neither procedurally

nor substantively unreasonable. The court recognized that it had the authority to run the

sentence concurrently to a state sentence, considered McGinnis’s argument, and found that

it was not appropriate.



                                            2
      Accordingly, we affirm the judgment. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3